internal_revenue_service number release date index number -------------------------------- -------------------------- ---------------------------------------- ---------------------------- --------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number -------------------- refer reply to cc intl b04 plr-107901-16 date date parent fsub fsub partnership state a country b country c business d a legend ---------------------------------------------------------------------- ---------------------------------------------------------------------- ----------------------- --------------------------------------- ------------------------------- ----------------------- -------------------------- -------------------------------------------------- ----------------------- ------------------------------ ---------------------------------------- ----------------------- ------------- ---------- ---------------------- -------------------------------------------- -------- plr-107901-16 b year year year date -------- ------- ------- ------- ------------------------ dear ---------------- this letter responds to your date request submitted by your authorized representative for a ruling regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts parent is a publicly traded state a corporation and is the common parent of an affiliated_group_of_corporations that files a consolidated_return parent conducts business d through direct and indirect subsidiaries and joint ventures including through an a percent interest in partnership a state a partnership prior to the transactions described below parent directly or indirectly wholly owned both fsub a country b corporation and fsub a country c_corporation in year pursuant to a series of transactions the year transactions parent was treated for u s federal_income_tax purposes as transferring fsub to fsub the fsub stock transfer parent treated the fsub stock transfer as an exchange described in sec_351 and on its year tax_return parent entered into a gain_recognition_agreement the year gra with respect to the fsub stock transfer under sec_1_367_a_-8 in year fsub converted to a country b unlimited liability company following this conversion the fsub liquidation fsub was disregarded as an plr-107901-16 entity separate from fsub for u s federal_income_tax purposes parent treated the fsub liquidation as being unrelated to the fsub stock transfer and qualifying as a liquidation of fsub under sec_332 parent determined that the fsub liquidation was not a triggering event with respect to the year gra pursuant to sec_1_367_a_-8 on its year tax_return parent entered into a new gain_recognition_agreement the year gra with respect to the fsub liquidation under sec_1_367_a_-8 parent treated the year gra as replacing the year gra such that the year gra terminated without further effect in year parent directly or indirectly owned a b percent interest in partnership in year as part of a series of transactions the year transactions fsub made an election to be disregarded as an entity separate from its owner parent for u s federal_income_tax purposes under sec_301_7701-3 the inbound reorganization subsequent to the inbound reorganization pursuant to further steps in the year transactions parent was treated as transferring substantially_all of the historic assets of fsub to partnership the partnership contribution parent determined that the inbound reorganization resulted in a deemed liquidation of fsub and a reorganization under sec_368 parent entered into a new gain_recognition_agreement the year gra on its year tax_return the year gra described the inbound reorganization and the partnership contribution and cited the triggering event exceptions in sec_1_367_a_-8 sec_1_367_a_-8 and sec_1_367_a_-8 under sec_1_367_a_-8 parent treated the year gra as replacing the year gra such that the year gra terminated without further effect proposed transaction in the proposed transaction partnership will sell substantially_all of the assets of fsub the fsub assets to an unrelated buyer representations parent has made the following representations a the fsub stock transfer qualified as an exchange described in sec_351 b the fsub liquidation qualified as a liquidation under sec_332 c fsub was eligible to elect to be treated for u s federal_income_tax purposes as a disregarded_entity under sec_301_7701-3 and plr-107901-16 filed a valid election to be treated as a disregarded_entity effective on date d the inbound reorganization qualified as a reorganization described in sec_368 and parent complied with the requirements under sec_1_367_b_-3 resulting from such reorganization e the partnership contribution was a sec_721 transfer f parent entered into the year gra due to uncertainty over whether the year gra was terminated in the inbound reorganization g there were no transactions that resulted in an increase in the basis of the fsub assets between the fsub stock transfer and the inbound reorganization h substantially_all of the fsub assets will be sold by partnership in the proposed transaction i the fsub liquidation was not a triggering event with respect to the year gra j fsub did not hold any united_states real_property interests as defined in sec_897 immediately before or after the fsub stock transfer or the fsub liquidation or immediately before the inbound reorganization k fsub did not hold any united_states real_property interests as defined in sec_897 immediately before or after the fsub stock transfer or immediately before the fsub liquidation law and analysis sec_367 and the regulations promulgated thereunder provide rules governing the circumstances under which the nonrecognition rules of sec_351 sec_354 sec_356 and sec_361 apply to transfers of property to foreign_corporations sec_367 provides the general_rule that gain is recognized on such outbound_transfers this general_rule however is subject_to several exceptions in particular sec_367 provides that the nonrecognition rules apply to outbound_transfers of stock_or_securities of a foreign_corporation except as provided in regulations sec_1_367_a_-3 provides that a transfer of stock_or_securities of a foreign_corporation by a u s transferor who owns more than five percent of the stock plr-107901-16 of the transferred foreign_corporation to a foreign_corporation qualifies for nonrecognition treatment if the u s transferor enters into a gain_recognition_agreement with respect to such transfer sec_1_367_a_-8 describes the conditions for entering into a gain_recognition_agreement including that the u s transferor agrees to recognize gain on the outbound stock transfer if a triggering event occurs before the close of the fifth taxable_year following the close of the taxable_year of the initial transfer sec_1_367_a_-8 lists the triggering events specifically sec_1_367_a_-8 provides that a triggering event includes a complete or partial_disposition of the transferred stock_or_securities sec_1_367_a_-8 provides that a triggering event includes a disposition in one or more related transactions of substantially_all of the assets of the transferred corporation sec_1_367_a_-8 provides that a liquidation of the transferred corporation into the transferee foreign_corporation to which sec_332 and sec_337 apply will not constitute a triggering event provided that the u s transferor enters into a new gra sec_1_367_a_-8 provides in relevant part that a disposition or other event that would constitute a triggering event shall not constitute a triggering event if i the disposition qualifies as a nonrecognition_transaction ii immediately after the disposition or other event a u s transferor retains a direct or indirect interest in the transferred stock_or_securities or as applicable in substantially_all of the assets of the transferred corporation and iii a new gain_recognition_agreement is entered into by the u s transferor that includes a an explanation of why paragraph k applies to the disposition or other event and b a description of each subsequent disposition or other event that would constitute a triggering event other than those described in paragraph j of this section with respect to the new gain_recognition_agreement based on the principles of paragraphs j and k of this section sec_1_367_a_-8 generally provides notwithstanding sec_1_367_a_-8 that a gain_recognition_agreement will terminate without further effect when the transferred stock is distributed or transferred to the u s transferor pursuant to certain transactions and certain requirements are satisfied including that the basis in the distributed stock is not greater than the basis of such stock at the time of the initial transfer sec_1_367_a_-8 introductory language cross references the rules of sec_1_367_a_-8 the inbound reorganization is described in sec_1_367_a_-8 because the disposition of the fsub stock and the disposition of substantially_all of the fsub assets qualified as nonrecognition transactions immediately after parent retained a direct or indirect interest in substantially_all the fsub assets and parent entered into the year gra that met the requirements of sec_1 a - plr-107901-16 k iii accordingly the inbound reorganization did not trigger the year gra and under sec_1_367_a_-8 the year gra terminated without further effect under sec_1_367_a_-8 the principles of paragraphs j and k must be applied to identify any transactions that would constitute triggering events but that are not specifically listed in paragraph j because sec_1_367_a_-8 applies to transactions to which sec_1_367_a_-8 applies in the case of a gain_recognition_agreement filed pursuant to sec_1_367_a_-8 the principles of paragraph o also apply to determine whether the transaction constitutes a triggering event or a termination event because parent received substantially_all of the historic assets of fsub with a carryover_basis and any gain on a subsequent disposition of such assets by parent would be subject_to u s tax in the hands of parent under the principles of sec_1_367_a_-8 any gain by parent on the sale of the fsub assets previously held by fsub represents the gain on stock of fsub1 described in the year gra thus on the inbound reorganization the year gra immediately terminated upon its filing ruling based solely on the information submitted and the representations set forth above the year gra first prevented the inbound reorganization from triggering the year gra and then immediately terminated without further effect upon its filing therefore the sale of substantially_all of the fsub assets by partnership will not constitute a triggering event with respect to the year gra caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular we express no opinion regarding i ii the federal tax classification under sec_301 et seq of any of the entities involved in the year transactions the fsub liquidation the year transactions or the proposed transaction or the validity of any entity classification election made with respect to any of the entities the federal_income_tax treatment or consequences of the year transactions the fsub liquidation the year transactions or the proposed transaction other than as expressly provided above plr-107901-16 procedural matters this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely jason smyczek senior technical reviewer branch international
